DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered. 
Response to Applicant’s Arguments/Amendments
Applicant's amendments and arguments with regard to the rejection of present claims under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 5,888,598; “Brewster”) have been carefully studied and fully considered, but they are not persuasive for at least the following reasons. 
Applicant contends that Brewster does not teach the instantly claimed preform that includes a joint portion with a tapered portion as recited in claim 1 because the combination of those features is critical and advantages, in that “by setting the length of the tapered portion from 4 to 12 mm, the portions which are to form the neck portion and the shoulder portion can be more easily lightened” (remarks, pages 3-5). 
In response, the examiner does not agree with applicant’s characteristic of  Brewster.  in the present case, it is noted that Brewster teaches in its preform includes a joint portion of the preform body to the spout portion comprises a tapered portion whose wall thickness progressively increases as it extends away from the spout portion (col. 15, lines 50-65, see annotated Fig. 11 of Brewster below and the Fig. 1 of the preform of the present application below); the tapered portion has a straight outer circumferential face and a tapered inner circumferential face (see annotated Fig. 11, the tapered portion of preform 220 has a straight outer circumferential face and a tapered inner circumferential face), meeting the instantly claimed limitations of claim 1.  The configuration of the tapered portion of the preform of Brewster substantially mirrors that of the preform of the present application.  
Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner's position that the arguments provided by the applicant regarding “by setting the length of the tapered portion in the range of from 4 to 12 mm, the preform possesses the unexpected advantage that the neck portion and the shoulder portion can be more easily lightened” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Further, in response to applicant's argument that the presently claimed preform has numerous advantages, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In summary, in the present case, Applicant has not demonstrated objective evidence sufficient to show any criticality of the claimed range of the length of the tapered portion (i.e., from 4 to 12 mm). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. in re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02.
In the present case, Applicant has not provided sufficient objective evidence to show any criticality and/or any unexpected results with respect to the specific weight, the maximum wall thickness and the length of the preform, either alone or in combination, as instantly claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 5,888,598; “Brewster”).
Regarding claim 1, Brewster teaches a preform (240, Fig 11) for use in molding a bottle (100) by blow molding (col. 1, lines 62-65, col. 5, lines 50-67, Fig. 11), comprising a tubular sprout portion and a bottomed tubular preform body (see Fig. 11, col. 5, lines 50-67). 
Brewster teaches in its preform includes a joint portion of the preform body to the spout portion comprises a tapered portion whose wall thickness progressively increases as it extends away from the spout portion (col. 15, lines 50-65, see annotated Fig. 11 of Brewster for the tapered portion; the preform of the the tapered portion has a straight outer circumferential face and a tapered inner circumferential face (see annotated Fig. 11, the tapered portion of preform 220 has a straight outer circumferential face and a tapered inner circumferential face), meeting the claimed limitations. 

    PNG
    media_image1.png
    823
    456
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    618
    280
    media_image2.png
    Greyscale

Brewster does not 
However, Brewster teaches various preform embodiments having various weight, wall thickness and length depending on the desired dimensions of the end product/bottle, and teaches those parameters are result effective variable and can be adjusted depending on the intended end product/bottle and the desired dimension of the end product/bottle (col. 2, lines 6-45).  It is noted that Brewster teaches suitable preform may have a length of about 110 mm for container of 250 ml to 850 ml in volume, and teaches larger or small preforms are also suitable (col. 2, lines 64-67). Brewster teaches suitable preform may have a weight of 93 grams (col. 15, lines 13-17).  It is further noted that Brewster teaches the suitable maximum wall thickness of its preform body ranges from 3 mm to 8 mm (col. 2, lines 55-60), which range overlaps with the instantly claimed range of 4.5 to 5.0 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Absent a showing of criticality with respect to the specific weight, the maximum wall thickness and the length of the preform (result effective variables), it would have been obvious to a person of ordinary skill in the art to adjust the weight, the maximum wall thickness and the length of the preform through routine experimentation in order to achieve the desired properties and dimensions of the bottle produced, which would have arrived at a workable weight, workable maximum wall thickness and workable length of the preform that fall within the broad ranges as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only 
As discussed above, Brewster teaches its preform having a tapered portion, and the configuration of the tapered portion of the preform of Brewster substantially mirrors that of the preform of the present application.  Brewster does not specifically teach the tapered portion having the specific length as instantly claimed.  
However, Brewster teaches various preform embodiments having various dimensions, i.e., wall thickness and length, depending on the desired dimensions of the end product/bottle, and teaches those parameters are result effective variable and can be adjusted depending on the intended end product/bottle and the desired dimension of the end product/bottle (col. 2, lines 6-45).  In the present case, the length of the tapered portion is a parameter relating to the shoulder size/length of the resultant bottle (col. 15, lines 55-59). 
Absent a showing of criticality with respect to the specific length of the tapered portion of the preform (result effective variables), it would have been obvious to a person of ordinary skill in the art to adjust the length of the tapered portion of the preform through routine experimentation in order to achieve the desired properties and dimensions of the bottle shoulder produced, which would have arrived at a workable length that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
Regarding claim 4, 
Absent a showing of criticality with respect the total length of the bottle and the length of a body portion of the bottle, it would have been obvious to a person of ordinary skill in the art to adjust the total length of the bottle and the length of the body portion of the bottle through routine experimentation to meet the design needs depending on the intended applications of the resultant bottle, which would have arrived at a workable total length of the bottle and a workable length of a body portion of the bottle, which would have arrived at a calculated ratio of a length of a body portion relative to the total length of the bottle that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782